MEMC ELECTRONIC MATERIALS, INC.
STOCK OPTION GRANT AGREEMENT
2002 Service Option
for Nabeel Gareeb

THIS AGREEMENT is made as of the 26th day of March 2002, between MEMC Electronic
Materials, Inc. (the "Company") and Nabeel Gareeb (the "Participant").

WHEREAS, the Company wishes to promote the interests of the Company and its
shareholders by inducing Participant to accept the position of CEO and President
of the Company and providing the Participant with an appropriate incentive to
encourage him to continue in the employ of the Company and to improve the growth
and profitability of the Company;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

1. Grant of Options. The Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the "Option") with respect to 650,000 shares of
Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is March 26, 2002.

3. Incorporation of Terms of the Plan. This option in NOT granted pursuant to
the MEMC Electronic Materials, Inc. 2001 Equity Incentive Plan (the "Plan"), or
under any other plan. However, solely for purposes of defining the terms used in
this Agreement, and specifying the terms, conditions and restrictions of this
Agreement, the terms, conditions and restrictions of the Plan are incorporated
by reference and made a part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee appointed
under the Plan, shall govern. All capitalized terms used herein shall have the
meaning given to such terms in the Plan.

4.. Exercise Price. The exercise price of each share underlying the Option
hereby granted is $1.50.

5. Vesting Date. The Option shall become vested and, subject to paragraph 7
below, shall become exercisable as follows:

The Option shall not become exercisable and will be forfeited if Participant
does not become an employee of the Company on or before May 1, 2002. If
Participant becomes an employee of the Company on or before May 1, 2002, the
Option will become exercisable as follows:

On

The Option will be exercisable for the following percentage of the shares of
Common Stock underlying the Option

April 8, 2003

25%

April 8, 2004

50%

April 8, 2005

75%

April 8, 2006

100%

Fractional shares shall be rounded down to the nearest whole share.

Notwithstanding the foregoing, unless the Committee determines otherwise at a
later date, if within the two year period following a Change in Control the
Participant's Employment is terminated by the Company or its Affiliate without
Cause or by the Participant for Good Reason, one hundred percent (100%) of the
Option held by such Participant shall become vested and exercisable immediately
as of the effective date of the termination of such Participant's Employment.
One hundred percent (100%) of the Option also shall become vested and
exercisable immediately upon the death or Disability of the Participant.

In addition, subject to the execution and effectiveness of a general release and
waiver of all claims against the Company, its Affiliates and their respective
officers and directors in a form reasonably satisfactory to the Company and
subject to Participant's compliance with the terms and conditions of any
employment or other agreement between Participant and the Company, in the event
that the Company terminates Participant's Employment without Cause prior to
April 8, 2003, twenty-five percent (25%) of the Option shall become vested and
exercisable.

6. Expiration Date. Subject to the provisions of the Plan, with respect to the
Option or any portion thereof which has not become exercisable, the Option shall
expire on the date the Participant's Employment is terminated for any reason,
and with respect to the Option or any portion thereof which has become
exercisable, the Option shall expire on the earlier of: (i) the commencement of
business on the date the Participant's Employment is terminated for Cause; (ii)
90 days after the date the Participant's Employment is terminated for any reason
other than Cause, death, Disability or Retirement; (iii) one year after the date
of the Participant's Employment is terminated by reason of the Participant's
death; (iv) one year after the date the Participant's Employment is terminated
by reason of Disability or Retirement, provided, however, that if during such
one year period following the termination of the Participant's Employment by
reason of Disability or Retirement the Participant dies, the Participant's legal
representative or beneficiary may exercise the Participant's Option(s), or any
portion thereof, which have become exercisable on the date of the Participant's
Employment is terminated for a period of one year from the date of the
Participant's death; or (v) the 10th anniversary of the Grant Date.

7. Deferred Exercise. Notwithstanding any other provision of this Agreement to
the contrary, the Option shall not be exercisable prior to March 26, 2011 to the
extent MEMC's federal income tax deduction for the excess of the fair market
value at the time of exercise of the Common Stock underlying the Option over the
exercise price is precluded by Section 162(m) of the Internal Revenue Code.

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

9. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Participant may request authorization from
the Committee to assign his rights with respect to the Option granted herein to
a trust or custodianship, the beneficiaries of which may include only the
Participant, the Participant's spouse or the Participant's lineal descendants
(by blood or adoption), and, if the Committee grants such authorization, the
Participant may assign his rights accordingly. In the event of any such
assignment, such trust or custodianship shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Stock Option Grant Agreement and shall be entitled to
all the rights of the Participant under the Plan.

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

12. Participant Acknowledgment. The Participant acknowledges receipt of a copy
of the Plan, and acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Agreement and the
Option shall be final and conclusive.

 

MEMC ELECTRONIC MATERIALS, INC.

 



By: /s/ John Marren









Name: John Marren
Title: Chairman of the Board




 

/s/ Nabeel Gareeb








Name: Nabeel Gareeb

 

 

 

 